Title: To James Madison from the Merchants and Underwriters of Baltimore, 20 November 1810 (Abstract)
From: Merchants and Underwriters of Baltimore
To: Madison, James


20 November 1810, Baltimore. Complains of heavy losses suffered by the memorialists from arbitrary and illegal seizures of American vessels in the ports of northern Europe. The “unworthy pretext” for these seizures is the certificates of French consuls in the U.S., issued “in Conformity to Orders from their Government” but denounced in France by the official gazette of the emperor as “false and Forgeries.” The aggressions complained of have occurred principally in Denmark and Norway, and “the more Weighty Interference of Government” is necessary to obtain redress. The memorialists are also concerned about the safety of a large number of American vessels at Gothenburg. They suggest the appointment of a special agent to “warn our unsuspecting Mariners of the capricious Changes of Tyranny,” to “remonstrate against lawless Depredations, and unjust Detentions,” and to help secure American property in Swedish ports; “and as auxiliary to the Success of his Operations, A plan may be devised, and executed, for detecting, and exposing Frauds, on our Flag, and discriminating between the real and fictitious Americans—the fair, and the false Traders.”
